Citation Nr: 1534912	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability after June 21, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

3.  Entitlement to an initial rating in excess of 30 percent for migraines.

4.  Whether referral for an extraschedular rating is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1989 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board.  In May 2011, the Board remanded the claims for additional development.  In a January 2014 decision, the Board denied the increased rating claim for the left ankle and remanded increased rating claims for migraines and the left hip.  The Veteran appealed to the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court vacated 2014 Board decision regarding the schedular and extraschedular ratings for the Veteran's left ankle to the Board for development consistent with a Joint Motion for Partial Remand (JMR).  

In September 2014, the Board denied the claim for an initial disability rating in excess of 10 percent for the left ankle prior to June 21, 2011, while remanding the issues of a rating in excess of 10 percent for the left ankle after June 21, 2011, and whether referral for an extraschedular rating is warranted.  

The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the left ankle, left hip, and migraines.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  From June 21, 2011 to the present, the Veteran's left ankle strain has not resulted in ankylosis, malunion, or astragalectomy; and the range of motion of the left ankle has not been so functionally limited as to be classified as marked.

2.  The Veteran's left hip strain does not result in any ankylosis, hip flail joint, impairment of the femur, limitation of abduction, limitation of adduction, limitation of rotation, limitation of extension to 5 degrees, or limitation of flexion to 30 degrees.

3.  The Veteran's migraine headaches have not been productive of severe economic inadaptability.

4.  The evidence does not show that the Veteran's service-connected left ankle, left hip, or migraine headaches are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  From June 21, 2011 to the present, the criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2014).

2.  The criteria for an initial rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2014).

3.  The criteria for an initial rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identifies the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ankle

Service connection was granted for a left ankle strain in an October 2006 rating decision.  The Veteran was assigned a 10 percent rating under Diagnostic Code 5271, based on limitation of motion of the left ankle, with an effective date of February 28, 2006.  In September 2014, the Board denied an initial rating in excess of 10 percent prior to June 21, 2011, remanding the issue of whether a rating in excess of 10 percent is warranted after June 21, 2011.

The Veteran contends that she is entitled to a higher rating arguing that the 10 percent evaluation does not adequately compensate her for her current degree of impairment.  Specifically, she reported pain on motion.  She has also voiced other complaints such as ankle swelling at the end of the work day and limitation on physical activities.  The Veteran has also been observed to wear an ankle brace at times.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, set forth relevant provisions.

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code evaluates ankylosis of the subastragalar or tarsal joint.  No VA examiner has noted ankylosis of the left ankle, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record does not document malunion of the os calcis or astragalus of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record does not document removal of the talus bone of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates ankle limited range of motion.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The Veteran's treatment records fail to establish that a higher schedular rating is warranted based on limitation of motion of the left ankle.  For example, the Veteran demonstrated intact motor and sensory function in December 2011.  In April 2012 and May 2012, she demonstrated normal left ankle range of motion.  In December 2012 and June 2013, she was able to ambulate and stand independently and continued to be in no acute distress with intact motor and sensory function.  In August 2013, she had pain with active left ankle dorsiflexion, but no limitation of motion was noted.  In January 2014, she was able to ambulate and stand independently and had intact motor and sensory function.  In June 2014, she remained able to ambulate and stand independently.  Thus, the medical records do not establish that the Veteran had "marked," or even "moderate," left ankle limitation of motion.

The Veteran was afforded multiple VA examinations.  At a June 2011 VA examination, she reported left ankle pain at least weekly.  She reported that she had not undergone any surgery or received any injections.  She reported that she was able to work, take care of her home, and drive.  On examination, she had left ankle dorsiflexion of 5 degrees and plantar flexion of 10 degrees without pain.  Repetitive motion testing resulted in no change in range of motion, coordination, fatigue, endurance, or pain level.  She had no left ankle instability.  The examiner opined that she was employable for sedentary work.

At a November 2014 VA examination, the Veteran reported that her left ankle did not affect her ability to function at work, but she had difficulty with stairs.  She reported that she wore soft ankle braces some of the time.  On examination, she had normal left ankle range of motion with no change on repetitive motion testing.  She had a left antalgic gait with a greater left ankle diameter than the right.  She retained normal 5/5 left ankle strength with no muscle atrophy.  She had left ankle laxity and left ankle instability or dislocation was suspected.  The examiner opined that the Veteran would be unable to climb ladders or stand longer than 30 to 45 minutes.  The examiner also noted that her left ankle did not impact her ability to perform her current job functions.

While the Veteran was clearly found to have limited ankle range of motion at the June 2011 VA examination, this appears to be an aberrational finding.

As was noted in a September 2014 Board decision, treatment records dated from 2007 to April 2011 which reflect that the Veteran presented at the VA medical center (VAMC) in Temple, Texas on an intermittent basis with complaints of pain and swelling in her ankle.  However, other than documenting these symptoms, the records did not provide any additional information or discussion as to how the symptoms have affected the Veteran's daily life or limited her activities, nor did they provide any additional information, to include the range of motion measurements, that would offer more clarity and a greater understanding as to the severity of the Veteran's left ankle disorder.  The Board found that the limited movement does not appear to have had a significant effect on her ability to perform her activities of daily living or her occupational duties.  

As noted, the June 2011 VA examination appeared to show reduced range of motion, yet even then, the examiner noted no objective evidence of pain or additional limitation of motion following repetitive movement.  Moreover, following the June 2011 examination she was consistently found to have normal left ankle range of motion, such as at treatment visits in April 2012 and May 2012 and at the November 2014 VA examination.  Likewise, while she reported pain with range of motion in August 2013, the pain was not found to cause any functional limitation.  In addition, she retained intact motor and sensory function and was able to ambulate and stand independently.  Thus, but for the June 2011 VA examination, appears to be an outlier as it is the only record showing limitation of motion of the left ankle.  That is, at each of the multiple occasions following the June 2011 examination, the Veteran demonstrated full range of motion in her left ankle, yet there has not been any suggestion that the Veteran's left ankle disability has improved.  

Because the findings at the June 2011 examination appear to be an outlier, the Board does not believe that a staged rating is warranted in this case, as even taking the findings of the June 2011 VA examination into account, the record does not show marked limitation of motion of the left ankle at any point since June 2011.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that she had normal ankle range of motion in April 2012 and May 2012.  In addition, she was able to ambulate and stand independently from October 2012 to June 2014 despite her complaints of pain in August 2013.  The Board recognizes that at the June 2011 the Veteran had limited range of motion.  Her limited range of motion was the basis of the 10 percent disability rating prior to June 2011.  The medical records do not show she has a more restricted range of motion.  Indeed, at the November 2014 VA examination, she had normal left ankle range of motion.  Moreover, repetitive motion testing did not further limit the range of motion in the Veteran's left ankle.

The Board is sympathetic to the concerns that have been voiced, such as swelling of the left ankle at the end of the work day and limitation of physical activity, and notes that the Veteran's left ankle undoubtedly causes some issues.  However, the record contains no evidence showing that her left ankle disability rises to the level of assignment of a rating in excess of 10 percent.  That is, the range of motion in her left ankle is not so functionally limited as to be best described as marked.

The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the left ankle symptoms that have been described, mainly pain, are consistent with a 10 percent rating.

As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's left ankle disability have not been met, and the Veteran's claim is denied.

Left Hip

Service connection was granted for a left hip strain in an October 2006 rating decision.  The Veteran was assigned a 10 percent rating under Diagnostic Code 5252, based on hip limitation of flexion, with an effective date of February 28, 2006.  As such, the Board must consider whether an initial rating in excess of 10 percent is warranted.

The Veteran contends that she is entitled to a higher schedular rating arguing that the 10 percent evaluation does not adequately compensate her for her current degree of impairment.

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  No VA examiner has noted ankylosis of the left hip, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5254 evaluates hip flail joint.  The medical record does not document a left hip flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5255 evaluates an impairment of the femur.  The medical record does not document an impairment of the left femur.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5252 evaluates limitation of flexion.  A 10 percent rating is assigned with flexion limited to 45 degrees and a 20 percent rating is assigned with flexion limited to 30 degrees.  

Diagnostic Code 5251 evaluates limitation of extension.  A 10 percent rating is assigned for extension limited to 5 degrees.  

Diagnostic Code 5253 evaluates an impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation to 15 degrees or limitation of adduction resulting in an inability to cross legs.  A 20 percent rating is assigned for loss of abduction beyond 10 degrees.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran's treatment records fail to establish that a higher disability rating is warranted.  For example, the Veteran ambulated well with no complaints of pain in May 2006.  In December 2006, she had normal range of motion of her lower extremities.  In July 2007, while she reported an achy left hip, she retained normal range of motion.  Likewise, in January 2008, she continued to have normal range of motion in her lower extremities.  In May 2010, September 2010, December 2010, and April 2011, she was able to ambulate and stand independently, she denied experiencing any falls during the previous twelve months, and she had no changes in her ability to walk or balance.  In addition, in April 2011, she had normal range of hop motion with intact motor function.  In June 2014, she continued to be able to ambulate and stand independently and reported no fall during the previous twelve months.  Although she reported feeling achy with pain on weightbearing, she had intact motor function and denied joint pain.  Thus, the medical records do not show that the Veteran had any left hip limitation of motion.

The Veteran was afforded multiple VA examinations.  At an April 2006 VA examination, she reported that her left hip did not cause her to stay away from work and she was independent in daily activities.  On examination, she had left hip flexion to 110 degrees, extension to 30 degrees, abduction to 35 degrees, adduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  She had no additional limitation after repetitive use.  She also had a normal gait and did not use an assistive device.

At a June 2007 VA examination, the Veteran reported continued left hip pain that increased when arising from a seated position or climbing stairs.  On examination, she had left hip flexion to 125 degrees without pain, abduction to 45 degrees with pain, adduction to 25 degrees without pain, external rotation to 60 degrees with pain, and internal rotation to 40 degrees without pain.  She had no additional limitation after repetitive use but for increased pain.  She also had a normal gait and did not use an assistive device.

At an April 2014 VA examination, the Veteran reported continued left hip pain that increased when arising from a seated position or climbing stairs.  On examination, she had left hip flexion to 95 degrees with pain at 55 degrees, extension greater than 5  degrees without pain, abduction was not lost beyond 10 degrees, adduction was not limited such as to prevent crossing legs, and rotation was not limited such as to prevent toe-out more than 15 degrees.  After repetitive testing, she had flexion to 85 degrees but still retained extension greater than 5 degrees.  Her left hip resulted in less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  She had a slight left antalgic gait, which was much more marked after the evaluation.  She did not use an assistive device.  A left hip x-ray showed degenerative arthritis.  The examiner noted that the Veteran's left hip impacted her ability to work as she had difficulty walking distances.

Regarding limitation of flexion, the Veteran's treatment records do not document any limitation of flexion.  At the April 2006 VA examination, she had flexion to 110 degrees with no additional limitation after repetitive use.  At the June 2007 VA examination, she had flexion to 125 degrees without pain and no additional limitation after repetitive use.  At the April 2014 VA examination, she had flexion to 95 degrees with pain beginning at 55 degrees.  After repetitive testing, she had flexion to 85 degrees.  Thus, the Veteran does not even meet the 10 percent criteria of flexion limited to 45 degrees, even considering her limitations with pain and repetitive use.  Therefore, a rating in excess of 10 percent for left hip limitation of flexion is not warranted.

Regarding limitation of extension, the Veteran's treatment records do not document compensable limitation of extension.  At the April 2006 VA examination, she had extension to 30 degrees with no additional limitation after repetitive use.  At the April 2014 VA examination, she had extension greater than 5 degrees without pain.  She retained extension greater than 5 degrees after repetitive testing.  Thus, the Veteran does not meet the criteria for a compensable rating for limitation of extension.

Regarding an impairment of the thigh, again, the Veteran's treatment records do not document limitation of abduction, adduction, or rotation sufficient to merit a higher rating.  At the April 2006 VA examination, she had abduction to 35 degrees, adduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  At the June 2007 VA examination, she had abduction to 45 degrees with pain, adduction to 25 degrees without pain, external rotation to 60 degrees with pain, and internal rotation to 40 degrees without pain.  She had no additional limitation after repetitive use but for increased pain.  At an April 2014 VA examination, her left hip abduction was not lost beyond 10 degrees, adduction was not limited such as to prevent crossing legs, and rotation was not limited such as to prevent toe-out more than 15 degrees.  Thus, the Veteran does not meet the criteria for a compensable rating for an impairment of the thigh.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected left hip disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that she had normal left hip range of motion in December 2006, July 2007, January 2008, and April 2011.  She also retained intact motor function in April 2011 and June 2014.  She was consistently able to ambulate and stand independently and the record does not contain evidence of any falls due to her left hip disability.  The Board recognizes that at the multiple VA examinations, the Veteran had limited range of motion.  However, neither pain, nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of even the lowest schedular rating.  Nevertheless, the Veteran was assigned properly an initial disability rating of 10 percent in recognition of her hip pain.  A higher disability for the Veteran's left hip is not warranted.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left hip undoubtedly causes some impairment.  However, the record contains no evidence showing that her left hip disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left hip symptoms which would merit a higher schedular rating (such as ankylosis or a hip replacement).  Rather, the left hip symptoms that have been described, mainly pain, are consistent with a 10 percent rating.

As such, the criteria for a rating in excess of 10 percent for the Veteran's left hip disability have not been met, and the Veteran's claim is denied.

Migraines

Service connection was granted for migraines in an October 2006 rating decision.  The Veteran was assigned a noncompensable rating under Diagnostic Code 8100 with an effective date of February 28, 2006.  In December 2014, the RO granted an increased initial rating of 30 percent.  As such, the Board must consider whether an initial rating in excess of 30 percent is warranted.

The Veteran contends that she has attempted to relieve her migraines with multiple medications.  She also contends that her migraines have increased in frequency and the medications take longer to work.  She reported that her migraines occur about three to four times per month.

With respect to migraines, 38 C.F.R. § 4.71a, Diagnostic Code 8100 sets forth relevant provisions.  Specifically, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran's treatment records fail to establish that a higher disability rating is warranted.  For example, in May 2006, she reported having two migraines.  In December 2006 and July 2007, she had normal neurological evaluations and her physician noted good migraine control.  In September 2007, she reported having three to four migraines per month.  Medications were noted to provide inadequate control of her migraines through August 2008.  However, by February 2009, medications again provided adequate control and continued to provide adequate control in March 2009, November 2009, May 2010, September 2010, December 2010, April 2011, and June 2014.  Thus, the Veteran's medical record does not show that the Veteran experienced a completely prostrating migraine.

The Veteran was afforded multiple VA examinations.  At an April 2006 VA examination, she reported having migraines three times per month that result in suboptimal functioning. 

At a June 2011 VA examination, the Veteran reported missing fewer than ten days of work in the last six months.  She also reported having incapacitating headaches two or three times per month.  The examiner noted that the Veteran's migraines were fully controlled on medications.

At an April 2014 VA examination, the Veteran reported that her migraines result in constant head pain, pulsating or throbbing head pain, pain localized to one side or both sides of the head, pain that worsens with physical activity, nausea, sensitivity to light and sound, and changes in vision.  On examination, she was alert, oriented, and cooperative with fluent speech.  She estimated missing more than a week of work in the last six months, plus partial days, but she worked many days despite her migraines.  She reported incapacitating migraines two to three times per month, but again reported that she often worked to fulfill her responsibilities.  The examiner opined that the Veteran's migraine headaches did not result in severe economic inadaptability.  He explained that the Veteran was employed fulltime and was able to work with her milder headaches.  She also reported that she had the lights turned down in her work area so that there were no bright lights to stimulate the photophobia discomfort.  

In a July 2014 addendum, the examiner opined that the Veteran had one prostrating attack every month over the last several months.  The examiner also opined that the Veteran did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's migraines undoubtedly cause significant impairment as is suggested by the 30 percent rating that is assigned.  However, the record contains no evidence showing that her migraines rise to the level of assignment of a rating in excess of 30 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any migraine symptoms which would merit a higher schedular rating.  The Veteran reported on multiple occasions that she was able to work despite her migraines, albeit with some missed time, as would be expected based on a disability rated at 30 percent.  The claims files fails to establish that the Veteran headaches have been productive of severe economic inadaptability.  As such, the criteria for a rating in excess of 30 percent for the Veteran's migraines have not been met, and the Veteran's claim is denied.


Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's left hip disability, left ankle disability, and migraines are reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 10 percent rating under Diagnostic Code 5252, a 10 percent rating under Diagnostic Code 5271, and a 30 percent rating under Diagnostic code 8100.  Although the Diagnostic Codes in this case allow for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's service-connected disabilities are unique or unusual in any way.  In fact, the Veteran reported that she is able to work, take care of her home, perform activities of daily living, and drive despite her service-connected disabilities.  There is no question that the Veteran experiences pain in her left ankle and left hip, but such a symptom, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges that the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule.  For example, the Veteran has reported experiencing swelling in her ankle after working, and restriction on activities.  Likewise, she has reported missing work several times each month on account of her headaches.  However, again the Board is charged with considering how functionally impaired the Veteran's ankle renders her within the confines of the schedular rating that is assigned.  Similarly, with regard to the Veteran's headaches, the schedular rating criteria requires the Board to contemplate the entirety of the Veteran's headache-related symptomatology in determining whether it results in severe economic inadaptability.  As such, in assigning the schedular rating for headaches, the Board necessarily considered all of the headache symptomatology and their impacts.

As such, the schedular rating criteria reasonably describe the symptoms caused by the three service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable on account of her service-connected disabilities.  In fact, the Veteran has been employed and continues to be employed.  Thus, the Board finds that Rice is inapplicable 


ORDER

A disability in excess of 10 percent a left ankle disability is denied.

An initial rating in excess of 10 percent for a left hip disability is denied.

An initial rating in excess of 30 percent for migraines is denied.

Referral for an extraschedular disability rating is not warranted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


